Opinion issued June 16, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00960-CR
                            ———————————
                  RONNIE DUSTIN HARRISON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Case No. 1302555


                        MEMORANDUM OPINION

      A jury convicted appellant, Ronnie Dustin Harrison, of the second-degree

felony offense of sexual assault of a child and the court assessed his punishment at

fifteen years’ confinement in the Texas Department of Criminal Justice,
Institutional Division. See TEX. PENAL CODE ANN. § 22.011(a)(2)(A), (f) (West

2011). We dismiss the appeal for want of jurisdiction.

      Because the record reflected that appellant’s notice of appeal appeared to be

untimely, we notified appellant that his appeal was subject to dismissal for want of

jurisdiction unless he filed a written response to our notice that provided a detailed

explanation, citing relevant portions of the record, statutes, rules, and case law

demonstrating the court’s jurisdiction over the appeal. In his response, appellant

contended that his notice was timely filed on September 18, 2013, and, in the

alternative, appellant moved for an extension of time to file his notice of appeal.

      Generally, a defendant’s notice of appeal in a criminal case is due within

thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX. R. APP. P. 26.2(a)(1). The deadline to file a notice of

appeal is extended to ninety days after the date the sentence is imposed in open

court if the defendant timely files a motion for new trial. See TEX. R. APP. P.

26.2(a)(2). The time to file a notice of appeal may also be extended if, within

fifteen days after the deadline to file the notice of appeal, a party properly files a

motion for extension. See TEX. R. APP. P. 10.5(b), 26.3.

      In this case, appellant’s sentence was imposed on June 19, 2013. Because he

filed a timely motion for new trial, appellant was required to file his notice of

appeal by September 17, 2013—ninety days after his sentence was imposed in



                                          2
    open court. See TEX. R. APP. P. 26.2(a)(2). Appellant, however, did not file his

    notice of appeal until September 18, 2013, at the earliest. 1

          Although appellant’s untimely notice of appeal was filed within fifteen days

    of the September 17, 2013 deadline, no motion for extension of time was filed

    during this time. “When a notice of appeal, but no motion for extension of time, is

    filed within the fifteen-day period, the court of appeals lacks jurisdiction to dispose

    of the purported appeal in any manner other than by dismissing it for lack of

    jurisdiction.” Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); see also

    Lair v. State, 321 S.W.3d 158, 159–60 (Tex. App.—Houston [1st Dist.] 2010, pet.

    ref’d). This Court has no authority to allow the late filing of a notice of appeal

    except as provided by Rule 26.3. See Olivo, 918 S.W.2d at 522; see also Lair, 321
S.W.3d at 159–60. If an appeal is not timely perfected, a court of appeals does not

    obtain jurisdiction to address the merits of the appeal and can take no action other

    than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

    App. 1998).




1
          Although appellant contends that he filed his notice of appeal on September 18,
          2013, the appellate record reflects that the notice of appeal may have been filed as
          late as September 23, 2013. Both dates, however, are more than ninety days after
          the imposition of sentence in this case.


                                               3
      Accordingly, we dismiss the appeal for want of jurisdiction. We also dismiss

any pending motions.

                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4